Citation Nr: 1602419	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability of the feet to include dyshidrosis and tinea pedis.
 
2.  Entitlement to service connection for a skin disability of the feet to include dyshidrosis and tinea pedis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a video conference hearing before the Board when he submitted his VA Form 9, Substantive Appeal in October 2012.  However, his representative withdrew the request for a hearing in an October 2015 statement.  Consequently, no outstanding request for a hearing remains and the Veteran is not prejudiced by the Board's adjudication of the issue on appeal.  


FINDINGS OF FACT

1.  A January 1997 rating decision denied the Veteran's claim of entitlement to service connection for a skin disability to include dyshidrosis; evidence obtained since that time raises a reasonable possibility of substantiating the claim.

2.  The Veteran's skin disability (diagnosed as tinea pedis) is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence having been presented, the Veteran's claim of entitlement to service connection for a skin disability including dyshidrosis and tinea pedis is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (2015).
 
2.  Criteria for service connection for tinea pedis have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has submitted an application to reopen a claim of entitlement to a skin disability of the feet to include dyshidrosis and tinea pedis.  

An April 1997 rating decision denied the Veteran's claim of entitlement to service connection for dyshidrosis claimed as a skin disability.  That decision is final.  38 C.F.R. § 20.1103.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court of Appeals for Veterans Claims (Court) interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

As noted, in a January 1997 rating decision, the claim of entitlement to service connection for dyshidrosis, claimed as a skin disability, was denied.  The rating decision indicated that the evidence did not show that the Veteran had a permanent residual or chronic disability subject to service connection.  Since the claim was denied, evidence in the form of VA treatment reports, VA examination reports, and lay statements has been submitted. 

The VA treatment reports reflect a diagnosis of and treatment for tinea pedis.  The lay statements allege a continuity of symptomatology of a skin disability of the feet since service.  Given that the claim was previously denied for lack of a diagnosed skin disability of the feet, the newly submitted evidence is material.  As such, the claim is reopened.  The Board will address the underlying claim of service connection below.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran submitted his current claim in June 2009.  The Veteran contends that he had various skin disabilities of the feet while in service and he has had a skin disability of the feet since that time which he continues to treat in order to prevent recurrences.    

A review of the Veteran's service treatment records reflects that the Veteran was treated for various skin disabilities during service including tinea pedis, a fungal infection, and dyshidrosis.  In December 1982, a physical profile serial report reflects a diagnosis of chronic dyshidrosis.  

VA outpatient treatment reports reflect that the Veteran was treated for tinea pedis in July 2010 for which a prescription for Clotrimazole cream was renewed.  

The Veteran submitted a statement in March 2011 and indicated that he was treated for dyshidrosis in service and that condition resulted in his current chronic fungal infections which he treated with Clotrimazole.  He specifically reported that he had been treated for fungal infections in service and has been treated for chronic fungal infections continuously since service to the present time.  

At a July 2012 VA examination, the Veteran was noted to have been diagnosed with dyshidrosis and tinea pedis in service.  The examiner noted that since service the Veteran has been treated for tinea pedis only which was under control because of his daily use of Clotrimazole.  The Veteran denied any other rashes since service.  Following a review of the claims file and examination of the Veteran, the examiner indicated that the Veteran had no lesions compatible with tinea pedis and no lesions were noted on examination.  He noted the Veteran's treatment for skin disabilities of the feet in service and acknowledged the Veteran's report that he kept tinea pedis under control with daily application of topical Clotrimazole.  No etiological opinion was offered with regard to any skin disability of the feet. 

The medical evidence of record reflects that the Veteran has been diagnosed with tinea pedis since he submitted his claim for service connection for a skin disability although there was no skin disability that was specifically diagnosed at the time of the July 2012 VA examination.  However, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

In Ardison v. Brown, 6 Vet. App. 405 (1994), the U.S. Court of Appeals for Veterans Claims (Court) held that VA was obligated to evaluate tinea pedis, a skin disorder, while in an "active stage" of the disease in order to fulfill the duty to assist.   While Ardison involved a claim for an increased rating claim for tinea pedis, rather than a service connection claim, that decision clearly reflected the fact that tinea pedia consisted of active and inactive stages during which the disorder may improve.  This appears to be the case here, as the Veteran has reported continuously using medication to keep his tinea pedis in check.

Although the VA examiner failed to offer an etiological opinion regarding the Veteran's tinea pedis, she acknowledged his report of symptoms of and treatment for the same since service.  The Veteran also submitted statements in which he reported that he suffered from a skin disability in service and since that time and he continues to treat the symptoms of the disability in order to prevent recurrences.  The Board finds that he is competent to give evidence about what he experienced.  For example, he is competent to discuss his symptoms of a skin disability of the feet in service and since that time, since he can clearly observe a disease that is visible on his feet.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's diagnosed tinea pedis and active military service.  Therefore, service connection for tinea pedis is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 




ORDER

New and material evidence to reopen a claim of entitlement to service connection for a skin disability has been presented, and the claim is reopened.

Service connection for tinea pedis is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


